14‐3988‐cr 
     United States v. Michael Moore 
      
      
                             UNITED STATES COURT OF APPEALS 
                                 FOR THE SECOND CIRCUIT 
                                             
                                    SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY  ORDER”).    A  PARTY  CITING  TO  A  SUMMARY  ORDER 
     MUST  SERVE  A  COPY  OF  IT  ON  ANY  PARTY  NOT  REPRESENTED  BY 
     COUNSEL.     
                                                                                       
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square, in the City of New York, on the 9th day of October, two thousand fifteen. 
 4    
 5          PRESENT:  ROBERT D. SACK,   
 6                           RAYMOND J. LOHIER, JR., 
 7                           SUSAN L. CARNEY, 
 8                                   Circuit Judges.           
 9          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
10          UNITED STATES OF AMERICA, 
11    
12                                           Appellee, 
13                                    
14                                   v.                                                   No. 14‐3988‐cr 
15                                                                                     
16          MICHAEL MOORE, 
17                                            
18                                           Defendant‐Appellant.* 
19          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
20           


     * The Clerk of Court is directed to amend the case caption as set forth above.

                                                      1
 1          FOR APPELLEE:                              TALI FARHADIAN, Assistant United 
 2                                                     States Attorney (Emily Berger, Nadia 
 3                                                     Shihata, Assistant United States 
 4                                                     Attorneys on the brief), for Kelly T. 
 5                                                     Currie, Acting United States 
 6                                                     Attorney, Eastern District of New 
 7                                                     York, Brooklyn, NY 
 8    
 9          FOR DEFENDANT‐APPELLANT:                   SAM A. SCHMIDT, Law Office of Sam 
10                                                     A. Schmidt, New York, NY   
11           
12          Appeal from a judgment of the United States District Court for the Eastern 

13   District of New York (Carol Bagley Amon, Chief Judge). 

14          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 

15   AND DECREED that the judgment of the District Court is AFFIRMED. 

16          Defendant  Michael  Moore  appeals  an  October  17,  2014  judgment  of  the 

17   District  Court  (Amon,  C.J.)  convicting  him,  after  a  jury  trial,  of  one  count  of 

18   conspiring  to  distribute  cocaine  base,  in  violation  of  21  U.S.C.  §§  846  and 

19   841(b)(1)(A)(iii), and three substantive counts of distributing and possessing with 

20   intent  to  distribute  cocaine  base,  in  violation  of  21  U.S.C.  §§  841(a)(1), 

21   841(b)(1)(A)(iii),  841(b)(1)(B)(iii)  and  841(b)(1)(C).    We  assume  the  parties’ 

22   familiarity with the facts and record of the prior proceedings, to which we refer 

23   only as necessary to explain our decision to affirm. 




                                                   2
 1          Relying in part on United States v. Yildiz, 355 F.3d 80 (2d Cir. 2004), Moore 

 2   first  contends  that  the  District  Court  at  trial  should  have  admitted  proffer 

 3   statements  made  by  a  non‐testifying  cooperating  witness,  Donald  Lewis,  as 

 4   statements by a party‐opponent pursuant to Rule 801(d)(2)(B) of the Federal Rules 

 5   of  Evidence.    We  conclude  that  the  District  Court  properly  rejected  Moore’s 

 6   argument  that  the  Lewis  proffer  statements  should  be  admitted  because  the 

 7   Government  had  “adopted”  them  by  signing  a  cooperation  agreement  with 

 8   Lewis.    See  Yildiz,  355  F.3d  at  82  (“This  Court  has  recognized  that  the 

 9   government’s attorneys can bind the government with their in‐court statements,” 

10   which is “consistent with Rule 801(d)(2)(B)” (emphases added)).     

11          Moore next argues that the Government violated its Brady obligations by 

12   failing  to  timely  disclose  another  pretrial  statement  made  by  Lewis  to  federal 

13   agents.    Evidence  is  material  for  Brady  purposes  “only  if  there  is  a  reasonable 

14   probability that, had the evidence been disclosed to the defense, the result of the 

15   proceeding  would  have  been  different.”    United  States  v.  Persico,  645  F.3d  85, 

16   111  (2d  Cir.  2011)  (quotation  marks  omitted).    Moore  does  not  even  argue  that 

17   such  a  reasonable  probability  existed,  and  in  any  event  he  declined  the 




                                                  3
 1   opportunity  to  call  Lewis  as  a  witness  both  before  and  after  the  Government 

 2   disclosed the statement.    See Payne v. LeFevre, 825 F.2d 702, 707 (2d Cir. 1987).     

 3          We  also  reject  Moore’s  argument  that  Count  Two  of  the  indictment  was 

 4   impermissibly  duplicitous  because  it  included  multiple  discrete  drug  sales  to 

 5   testifying  witness  Roland  Dowe  as  part  of  the  same  substantive  charge.    “An 

 6   indictment  is  impermissibly  duplicitous  where:  1)  it  combines  two  or  more 

 7   distinct  crimes  into  one  count  in  contravention  of  Fed.  R.  Crim.  P.  8(a)’s 

 8   requirement that there be a separate count for each offense, and 2) the defendant 

 9   is prejudiced thereby.”    United States v. Sturdivant, 244 F.3d 71, 75 (2d Cir. 2001) 

10   (quotation marks omitted).    “[A]cts that could be charged as separate counts of 

11   an  indictment  may  instead  be  charged  in  a  single  count  if  those  acts  could  be 

12   characterized  as  part  of  a  single  continuing  scheme.”    United  States  v.  Tutino, 

13   883 F.2d 1125, 1141 (2d Cir. 1989).    There was sufficient evidence that the discrete 

14   drug sales were part of a single continuing scheme of drug sales between Moore 

15   and  Dowe,  and  any  potential  prejudice  to  Moore  was  cured  by  the  District 

16   Court’s  instruction  to  the  jury  that  its  findings  as  to  drug  quantity  must  be 

17   unanimous.     




                                                  4
1         We have considered all of Moore’s remaining arguments, including his 

2   challenge to the jury charge relating to drug quantity and type, and conclude that 

3   they are without merit.    For the foregoing reasons, the judgment of the District 

4   Court is AFFIRMED. 

5                                          FOR THE COURT: 
6                                          Catherine O=Hagan Wolfe, Clerk of Court 




                                             5